MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:    2019 ME 149
Docket:      And-19-128
Submitted
  On Briefs: September 10, 2019
Decided:     October 1, 2019

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.


                                 IN RE CHILD OF OLIVIA F.


PER CURIAM

         [¶1] Olivia F. appeals from a judgment of the District Court (Lewiston,

Martin, J.) terminating her parental rights to her child pursuant to 22 M.R.S.

§ 4055(1)(A)(1)(a), (B)(2)(a), and (B)(2)(b)(i)-(iv) (2018).1 She argues that

the court erred as a matter of law in concluding that her failure to appear on

the second day of the two-day termination hearing constituted “abandonment,”

and she asserts that there was not clear and convincing evidence to support the

court’s finding that she had the “intent to forego parental duties.” 22 M.R.S.

§ 4002(1-A) (2018). The mother further argues that the court abused its

discretion in determining that termination of her parental rights is in the best

interest of the child because, in making that determination, the court went




   1 The child’s father has not been identified, and his parental rights were terminated after he did
not respond to notice via newspaper publication of the child protection proceedings. That judgment,
entered after the judgment now on appeal, is not at issue here.
2

beyond the scope of a termination proceeding and speculated about who would

adopt the child post-termination. We affirm the judgment.

                                       I. BACKGROUND

        [¶2] The Department petitioned for a child protection order and a

preliminary protection order for the child in October 2017, when the child was

two years old. One year later, following the entry of a preliminary protection

order and a jeopardy order, the Department filed a petition to terminate the

mother’s parental rights to the child. See 22 M.R.S. § 4052 (2018). The court

held a consolidated hearing on that petition and on the issue of placement on

January 25 and February 25, 2019.2 The mother was present at the first day of

the hearing, but at the outset of the second day, the mother’s attorney stated on

the record that although her client had “been in the courthouse this morning,”

she was “not in the courtroom,” had “chosen not to come in,” and may in fact

have “left the courthouse.” The mother was paged to the courtroom, and the

court recessed while two Department caseworkers tried to locate her. The

parties, other than the mother, and counsel returned to the courtroom, and the


    2In January 2018, the court (Beliveau, J.) entered an order for an expedited decision on placement
of the child with his maternal grandfather pursuant to the Interstate Compact on the Placement of
Children. See 22 M.R.S. §§ 4191-4247 (2018). By January 25, 2019, the first day of the termination
hearing, the suitability of that placement had not yet been decided. The court issued a written order
scheduling a second day of hearing to allow the parties to present evidence as to the issue of
placement.
                                                                                 3

mother’s attorney reported on the record that she had reached the mother by

telephone and learned that the mother “is not present in the courthouse, and

does not plan to return.”      The court proceeded with the hearing, taking

additional evidence, including evidence related to placement. Before us, the

mother does not dispute these facts.

      [¶3] The court entered a judgment in March 2019 granting the petition

to terminate the mother’s parental rights after finding by clear and convincing

evidence all four statutory grounds of parental unfitness and that termination

is in the best interest of the child. See 22 M.R.S. § 4055(1)(B)(2)(a), (b)(i)-(iv)

(2018). The court found as follows:

             [The mother] is 19 years-old and suffers from chronic
      substance use. Evidence reveals that [the mother’s] drug use is
      longstanding and significant. Much of it stems from her own
      trauma suffered as a young child. Nonetheless, her drug abuse and
      chaotic lifestyle has landed her in jail on several occasions
      throughout the reunification process. In fact, initially the
      Department’s obligation to reunify with [the mother] was
      suspended until [the mother] was released from jail. Over the
      course of the reunification process [the mother] has done little to
      alleviate jeopardy.

            The Jeopardy Order . . . required [the mother] to participate
      actively and consistently in services; sign all necessary releases;
      not to use or possess alcohol, illicit drugs, or prescription drugs
      except when used as prescribed by a qualified health professional;
      subject to random drug and alcohol testing; maintain safe and
      stable housing free from domestic violence, drugs and alcohol; and
4

    refrain from any/all criminal involvements and abide by the terms
    of probation conditions, if any.

           Although there is evidence that [the mother] did well in
    services between July 2018 and September 2018 when she
    attended Crossroads (substance abuse recovery program), she has
    failed to successfully complete the reunification process including
    Crossroads aftercare plan. For example, despite her successes
    during these 2 ½ months, she’s had no contact with [the child] since
    September 2018; was incarcerated on three different occasions;
    her whereabouts were unknown during the months of November
    and December 2018 and she was arrested again on January 2, 2019
    with a release date of January 31, 2019; was not consistent in
    individual or substance abuse counseling; did not follow
    recommendations of engaging in the Maine Enhancement
    Parenting Program (MEPP) and/or the Family Treatment Drug
    Court (FTDC); and did not complete the CODE evaluation. There
    simply has been no substantial progress over the last 16 months on
    [the mother’s] part. [The mother] has failed to make a good faith
    effort to rehabilitate and reunify with [the child].

          . . . . The Court finds that [the mother] has a chronic substance
    use disorder that has not been alleviated and has prevented her
    from taking responsibility for her child. In fact, [the mother] tested
    positive for cocaine just a day prior to the second day of trial in this
    case—just one of the reasons she chose not to attend the second
    day of the termination hearing.

          The Court further finds that [the mother] abandoned [the
    child] by failing to attend the second day of the termination trial.
    22 MRS § 4002(1-A)(E) and (F); see also, 22 MRS
    [§ 4055(1)(B)(2)(b)(iii)]. Such a refusal to participate in the
    termination proceeding indicates a strong “intent to forego
    parental duties.” Id. § 4002(1-A)(F); see e.g., In re Child of Kaysean
    M., 2018 ME 156, 197 A.3d 525 (Me. 2018).

          The Court is tasked in determining whether [the mother] is
    willing or able to protect [the child] from jeopardy, or, will be able
                                                                                5

      to take responsibility for [the child] within a time reasonably
      calculated to meet [the child]’s needs, and she simply cannot. . . .
      This case has been pending since October 19, 2017, when [the
      child] was 2 ½ years old, for a period of over 16 months. Each
      month is a long time in the life of a child this age. With no certain
      timeline in sight it is clear that [the mother] cannot take
      responsibility for [the child] within a time reasonably calculated to
      meet the needs of this young boy.

            ....

            [The child] is a few months away from turning 4 years-old.
      He has been placed with the maternal great-grandmother . . . since
      the onset of this case. There is no question that [she] has the ability
      to provide a safe home for [the child], which she has done for the
      last 16 months. There is also ample evidence to support a close
      emotional bond between [the great-grandmother] and [the child].
      [She] has also shared a willingness and ability to make an informed,
      long-term commitment to [the child]. By all accounts, [she] and her
      husband have provided [the child] with exemplary care and
      support for the last 16 months.

            The GAL testified that it would not be in [the child]’s best
      interest to keep open the continued possibility of change, that he
      needs permanency, and that termination of parental rights is in
      [the child]’s best interest. The GAL recommends termination of
      [the mother]’s parental rights and adoption as the permanency
      plan. Based on the evidence presented, the Court finds that it is in
      [the child]’s best interest to terminate [the mother’s] parental
      rights and proceed with adoption.

(Footnotes omitted.)     At the end of the judgment, the court ordered a

permanency plan of adoption.

      [¶4] The mother timely appealed the judgment. See 22 M.R.S. § 4006

(2018); M.R. App. P. 2B(c)(1).
6

                                II. DISCUSSION

      [¶5] We review the court’s findings of fact for clear error and the court’s

ultimate determination that termination of the parental rights is in the child’s

best interest for an abuse of discretion. In re R.M., 2015 ME 38, ¶ 7, 114 A.3d
212. We will “affirm an order terminating parental rights when a review of the

entire record demonstrates that the trial court rationally could have found clear

and convincing evidence in that record to support the necessary factual

findings as to the bases for termination.” Id. (quotation marks omitted).

A.    The Mother’s Unfitness

      [¶6] A court need find only one of four statutory grounds of parental

unfitness to find that a parent is unfit to parent his or her child. 22 M.R.S.

§ 4055(1)(B)(2)(b). “Where the court finds multiple bases for unfitness, we

will affirm if any one of the alternative bases is supported by clear and

convincing evidence.” In re M.B., 2013 ME 46, ¶ 37, 65 A.3d 1260. Here, the

court found the mother unfit based on all four grounds of unfitness, see

22 M.R.S. § 4055(1)(B)(2)(b), and the mother concedes that the evidence is

sufficient to support at least one of those grounds. We agree, and we affirm the

court’s finding of at least one ground of parental unfitness.
                                                                              7

      [¶7] The mother, nevertheless, asks us to review in particular the court’s

finding as to one ground of unfitness—that she abandoned the child by failing

to attend the second day of the hearing—because that finding could be used

against her in any future child protective proceedings.          See 22 M.R.S.

§ 4002(1-B)(A)(1) (2018). A parent’s failure to respond to a notice of a child

protection proceeding, including the parent’s failure to attend any portion of

the termination hearing, may be taken by the court as evidence of the parent’s

intent to forego his or her parental duties. See 22 M.R.S. §§ 4002(1-A)(E), (3),

4055(1)(B)(2)(b)(iii) (2018); In re Children of Anthony N., 2019 ME 64, ¶¶ 6,

10, 207 A.3d 1191; In re Child of Kaysean M., 2018 ME 156, ¶¶ 3-4, 6-7, 197 A.3d
525; In re Child of Tanya C., 2018 ME 153, ¶¶ 1, 12, 14, 198 A.3d 777. A court

may find that the parent did not abandon a child, however, if the parent shows

good cause for the absence. See In re Child of Kaysean M., 2018 ME 156, ¶ 7, 197
A.3d 525; In re A.M., 2012 ME 118, ¶ 19, 55 A.3d 463; In re Robert S., 2009 ME
18, ¶ 16 n.1, 966 A.2d 894.

      [¶8] The mother failed to attend the second day of the hearing, and the

court did not find that she had shown good cause for her absence. Accordingly,

the court did not err in finding that she had the intent to forego her parental

duties and had therefore abandoned the child. See 22 M.R.S. §§ 4002(1-A)(E),
8

(3), 4055(1)(B)(2)(b)(iii).     Because the court did not err in finding

abandonment, we need not consider whether, if the finding of abandonment

had not been supported by the evidence, such a finding would be vacated—

despite the presence of one or more other, supported, findings of unfitness—

because of possible future consequences in other child protection matters. See

id. § 4002(1-B)(A)(1).

B.    The Best Interest of the Child

      [¶9] The mother argues that the court erred in speculating that the child

would be placed with the great-grandmother while simultaneously

determining that termination of the mother’s parental rights is in the best

interest of the child. Where a court consolidates a hearing on a petition for

termination of parental rights with a hearing on permanency planning, a court

may determine both whether termination of an unfit parent’s parental rights is

in the best interest of the child and, if so, what the permanency plan for the child

will be given the termination of parental rights. See In re Children of Nicole M.,

2018 ME 75, ¶ 15, 187 A.3d 1; In re Thomas H., 2005 ME 123, ¶ 28, 889 A.2d
297. The ultimate “question of who is the best person to adopt the child” is,

however, “beyond the scope of a termination proceeding because that question
                                                                                             9

must be addressed in a separate adoption action.” In re Children of Nicole M.,

2018 ME 75, ¶ 17, 187 A.3d 1; see 18-C M.R.S. §§ 9-301 to 9-315 (2018).3

        [¶10] The court here acted within the scope of its authority because,

although the court noted that the great-grandmother has “shared a willingness

and ability to make an informed, long-term commitment to” the child and that

the plan for the child is to “proceed with adoption,” “it did not declare that to be

the inevitable result of its termination judgment,” In re Children of Bethmarie R.,

2019 ME 59, ¶ 8, 207 A.3d 197, or state a permanency plan of adoption by the

child’s great grandmother. The court did not err or abuse its discretion in

determining that termination of the mother’s parental rights was in the child’s

best interest.

        The entry is:
                    Judgment affirmed.



Rory A. McNamara, Esq., Drake Law, LLC, Berwick, for appellant mother

Aaron M. Frey, Attorney General, and Hunter C. Umphrey, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Health and Human
Services


Lewiston District Court docket number PC-2017-87
FOR CLERK REFERENCE ONLY


   3  The Probate Code was amended and recodified effective September 1, 2019, replacing former
Title 18-A with new Title 18-C. See P.L. 2019, ch. 417; P.L. 2017, ch. 402.